Citation Nr: 0526107	
Decision Date: 09/22/05    Archive Date: 10/05/05

DOCKET NO.  96-04 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
residuals of a shell fragment wound to the right posterior 
thigh, including damage to Muscle Group XV and an adherent 
scar.

2.  Entitlement to a rating in excess of 20 percent for 
residuals of a shell fragment wound to the right posterior 
calf, including damage to Muscle Group XI and an adherent 
scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1944 to April 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 rating decision by the No. 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In July 1997, the veteran 
testified at a personal hearing before a representative of 
the Board who is unavailable to participate in a decision on 
his claims.  As no response was received from Board 
correspondence dated in November 2002 informing the veteran 
of his right to request an additional hearing, the Board 
finds no further action as to this matter is required.  A 
copy of the transcript of the July 1997 hearing is of record 
for consideration of the veteran's claims.  The case was 
remanded for additional development in December 1997, August 
2003, and August 2004.

By correspondence dated July 27, 2004, the Board notified the 
veteran that his motion to advance his case on the docket had 
been granted.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claims and has sufficiently 
notified him of the information and evidence necessary to 
substantiate these claims.

2.  The veteran's residuals of a shell fragment wound to the 
right posterior thigh are manifested by no more than a 
moderately severe injury to Muscle Group XV.

3.  The veteran's residuals of a shell fragment wound to the 
right posterior calf are manifested by no more than a 
moderately severe injury to Muscle Group XI.


CONCLUSIONS OF LAW

1.  The requirements for a rating in excess of 20 percent for 
residuals of a shell fragment wound to the right posterior 
thigh have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.55, 4.56, 4.73, Diagnostic 
Code 5315 (2004).

2.  The requirements for a rating in excess of 20 percent for 
residuals of a shell fragment wound to the right posterior 
calf have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.55, 4.56, 4.73, Diagnostic 
Code 5311 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In this case, the veteran was notified of the evidence 
required to substantiate his claims by correspondence dated 
in August 2004 after the initial adjudication of his claims.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that where adequate notice was not provided 
prior to the initial AOJ decision, the appellant had the 
right "to VCAA content-complying notice and proper 
subsequent VA process."  Pelegrini, 18 Vet. App. at 120.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice was harmless error.  Although VCAA 
notice was provided to the appellant after the initial 
adjudication, he has not been prejudiced thereby.  The 
content of the notices provided fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Not only has he been 
provided every opportunity to submit evidence and argument in 
support of his claim and to respond to VA notices, the 
actions taken by VA have essentially cured the error in the 
timing of notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  

While the August 2004 notice letter did not explicitly ask 
the veteran to provide "any evidence in [his] possession 
that pertains" to his claims, as a practical matter the 
Board finds that he has been notified of the need to provide 
such evidence.  The letter informed him that additional 
information or evidence was needed to support his claim and 
asked him to send the information or evidence to the AOJ.  In 
addition, the July 2005 supplemental statement of the case 
contained the complete text of 38 C.F.R. § 3.159(b)(1), which 
includes such notice.  Under these circumstances, the Board 
is satisfied that the appellant has been adequately informed 
of the need to submit relevant evidence in his possession.  
For these reasons, it is not prejudicial to the appellant for 
the Board to proceed to finally decide this appeal.  

The VCAA requires that VA make reasonable efforts to assist 
the claimant in obtaining evidence necessary to substantiate 
a claim.  See 38 C.F.R. § 3.159.  In this case, the veteran's 
service medical records and all identified and authorized 
post-service medical records relevant to the issues addressed 
in this decision have been requested or obtained.  Therefore, 
the Board finds further attempts to obtain additional 
evidence would be futile.  

In claims for disability compensation the VCAA requires that 
VA provide medical examinations or obtain medical opinions 
when necessary for an adequate decision.  The Board notes 
that medical opinions pertinent to the issues addressed in 
this decision were obtained by VA compensation examination in 
February 1999, May 2001, and July 2003.  The Board finds the 
available medical evidence is sufficient for adequate 
determinations.  Therefore, the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.  

Factual Background

Service medical records show that on November 29, 1944, the 
veteran sustained a penetrating shell fragment wound to the 
right lower thigh and a perforating shell fragment wound to 
the right middle leg.  Records show the thigh wound was 
debrided, opened wide, a large hematoma was evacuated, and a 
foreign body was removed.  The calf wound was debrided and 
foreign bodies of clothing were removed.  A December 1944 
report noted a penetrating shell fragment wound to the right 
thigh and a perforating shell fragment wound with entry at 
the medial aspect of the calf and exit to the posterior 
aspect.  

Hospital records included a case summary showing the veteran 
was admitted in good condition on December 1, 1944, and that 
on December 25, 1944, the sutures were removed and the wounds 
were nicely healed.  X-rays were negative for fracture or 
foreign body.  A December 1944 neurology consultation report 
noted there was no loss of motion and no muscular weakness or 
sensory changes to the right foot or leg.  The examiner found 
there were no neurological findings at that time.  A report 
dated January 3, 1945, noted the veteran was convalescing 
from a penetrating moderate wound to the right thigh and from 
a perforating moderate wound to the lower third of the right 
leg.  

On VA examination in December 1947 the veteran reported his 
wounds had healed in approximately two and a half months.  He 
complained of trouble with his leg on excessive walking or 
standing and with exposure to cold weather.  He stated he 
experienced aching in the leg and a sensation of pins and 
needles throughout the extremity, especially on excessive 
standing and in cold weather.  The examiner noted well-healed 
scars to the right leg and thigh.  A sketch was provided 
showing the approximate location of the thigh and calf scars.  
There was no evidence of any additional or donor site 
scarring to the lower extremity.  It was noted the area about 
the scars were tender to palpation and that the scars were 
adherent to the underlying tissues.  On flexion of the ankle 
the right leg scar contracted and drew the skin along with 
the muscle.  A similar response was noted on flexion of the 
leg or thigh.  There was no evidence of orthopedic 
involvement.  The diagnoses included a moderately severe, 
symptomatic shell fragment wound to the right medial 
posterior thigh, with a well-healed scar that was adherent to 
the underlying tissue, and moderately severe, symptomatic 
shell fragment wound to the right posterior calf, with 
adherent scar.

A July 1979 VA examination report noted the veteran 
complained of right leg swelling and pain and right foot 
pain.  He also reported he had been treated in 1976 for burns 
to his body.  X-rays revealed the right thigh and right leg 
were normal.  The examiner noted a well-healed scar line 
transversely at the junction of the middle and lower third of 
the right lower leg.  It was adherent to the underlying 
structure of Muscle Group (MG) XV.  It was nontender, but was 
closely and tightly adherent.  There was a marked decrease in 
ankle dorsiflexion.  The scar to the posterior and medial 
posterior aspects of the right thigh were grossly adherent to 
MG XI and the scar was also adherent to the abductor muscle 
group.  The diagnosis was gross scaring adherent to the 
underlying muscle structure of the right thigh and right 
lower leg with residuals, status post shell fragment wounds.

VA examination in April 1982 revealed a 13 centimeter (cm) 
linear scar to the right medial posterior aspect of the mid 
thigh with some adherence to MG XV and a 15 cm transverse 
scar to the posterior right calf with attachment and some 
deformity to MG XI.  It was noted there was some occasional 
slight edema to the right ankle region.  The veteran walked 
with a slight limp.  There was some muscle weakness.  A 
neurological examination was normal.  

On VA examination in August 1993 the veteran complained of 
sharp pains and stiffness.  The examiner noted decreased 
sensation to the right calf distal to his scar.  There was a 
2 by 6 cm by 2 millimeter (mm) depressed, non-inflamed, 
nontender, scar to the posteromedial aspect of the right 
distal thigh and a one by 10.5 cm depressed, non-inflamed, 
nontender horizontal scar across the right mid calf.  There 
was swelling to the right muscle, but strength was good.  
Tissue loss comparisons were two percent to the right thigh 
and five percent to the right calf.  The muscle groups 
penetrated were identified as MG XI and MG XV.  There was no 
evidence of adhesion, tendon damage, pain, or muscle hernia.  
Strength was good.  An orthopedic examination revealed 
arthralgias of the hips and knees, but noted that no 
disability could be attributed to the service-connected 
problems.  

An August 1993 VA spine examination noted complaints of low 
back pain radiating down the right leg and foot with calf 
numbness.  The examiner noted the veteran limped on his right 
leg and that he was unable to walk on his right toes.  
Straight leg raises were negative.  Deep tendon reflexes were 
2+ at the knees and absent at the right ankle.  There was 
decreased sensation of the right calf distal to the scar.  
The diagnoses included chronic lumbosacral strain and rule 
out degenerative disc disease and degenerative joint disease.  

In correspondence dated in June 1995 the veteran requested 
entitlement to increased ratings for his right leg and calf 
disorders.  He stated he had been experiencing increased 
difficulty due to these injuries.  

At his personal hearing in July 1997 the veteran testified 
that he experienced pain from his thigh to his hip and back 
that he believed was due to his service-connected injury.  He 
described a loss of feeling from the calf down as a major 
problem.  He stated he had taken an early retirement because 
of difficulty with his foot and leg, but also because his 
spouse was ill at the time.  He reported his physical 
activities were curtailed because of these disabilities.  He 
stated his belief that tension due to scar tissue was causing 
an arthritic disorder.  Upon inquiry the veteran reported he 
had always had numbness in his right foot, but that it had 
increased in severity over the past 10 to 15 years.  

On VA neurology examination in February 1999 the veteran 
complained of pain and stiffness that had persisted since he 
was wounded in service.  He stated his symptoms were 
exacerbated by prolonged walking and standing.  He reported 
that presently he could walk one to two miles comfortably and 
could stand for two hours.  He also complained of numbness to 
the right lower extremity and described paresthesia extending 
from the right lower leg along the lateral aspect of the 
right foot in the sural nerve distribution.  There was also 
some numbness along the medial aspect of the right lower leg 
below the right posterior calf wound.  He reported his right 
calf was weaker than his right thigh.  

The examiner noted the veteran was in no acute distress and 
that he ambulated without assistance or any devices, but that 
did have a mild limp to the right lower extremity.  There was 
a well-healed 2 by 12 cm scar along the medial aspect of the 
right thigh, with some atrophy of the subcutaneous tissue 
beneath the scar, and a well-healed one by 4 cm scar over the 
posterior aspect of the right calf, with some atrophy of the 
subcutaneous tissue underneath.  There was no definite muscle 
atrophy appreciated.  Neurological examination revealed 
normal strength to all individual muscle groups of the lower 
extremity.  There was no detectable muscle weakness to MG XV, 
but there was some slight weakness to MG XI.  Touch and 
proprioception were intact, but pinprick sensation was 
minimally decreased along the lateral aspect of the right 
foot in the distribution of the right sural nerve.  There was 
also a mild loss of pinprick sensation along the medial 
aspect of the right lower leg in the distribution of the 
saphenous nerve.  Patellar tendon jerks were 2+ and 
symmetrical and Achilles tendon jerks were 1+ and 
symmetrical.  The diagnosis shell fragment wounds to the 
right thigh and calf as described.  It was noted the veteran 
complained of swelling to the right lower extremity with 
activity that appeared, at least in part, to be due to 
bilateral dependent edema.  

A February 1999 VA orthopedic examination report noted a 
narrative history indicating the veteran had been treated in 
service for approximately three months while waiting for soft 
tissue closure.  It was noted that skin grafting had been 
used to aid in the closure of the wounds.  The veteran's 
wounds were reportedly healed when he left service, but that 
he did have some restriction of movement with loss of some 
elastic flexibility of the structures of the calf.  Present 
symptoms included some areas of numbness and a sense of 
weakness to the lateral aspect of the right leg down to the 
lateral border of the right foot.  It was noted that nerve 
conduction studies in 1995 revealed mild sensory motor axonal 
polyneuropathy with no sensory response in the right sural 
nerve and no reflex from the right soleus.  

The examiner noted there was some change in configuration of 
the soft tissues of between the right knee and ankle, some of 
which was induced by sock pressure, but that most of the soft 
tissue asymmetry was distal to the bullet wound scar.  There 
was pigmentation along the lateral border of the foot in the 
region of the surgical scar over the sinus tarsus.  The 
veteran had an alteration of his gait with a shorter 
arrestive phase on the right side and a limited push off.  
There was a 2 by 6 inch area of donor tissue for skin 
grafting medially and posteriorly on the frontal aspect of 
the right thigh.  Five inches above the knee joint line there 
was a three inch wide retracted scar from the original injury 
attached to the muscle and fascia deep to it.  The scar 
permitted muscle motion, but moved in conjunction with the 
muscle contraction.  

The right calf scar was ten inches from the tip of the heel 
and was transverse, retracted, widened, and four inches in 
length.  It appeared to be at the level of the 
musculotendinous junction of the triceps mechanism.  The 
circumference of the vastus medialis high point was 15 1/2 
inches, bilaterally.  The left calf was 14 inches compared to 
13 3/4 inches on the right.  The supramalleolar areas were 10 1/4 
inches, bilaterally, in spite of asymmetry.  Body mechanics 
were indicative of muscle weakness in the triceps muscles.  
X-rays revealed no metallic fragments.  The diagnoses 
included right posteromedial thigh injury and right posterior 
triceps gunshot wound.  

The examiner summarized his impression of the initial 
injuries to MG XI and MG XV.  It was noted that manual muscle 
evaluation of the thigh muscles revealed the muscle group 
moved independently though useful ranges of motion and that 
no pain was instigated on testing.  The injury to MG XI 
accounted for the veteran's initial loss of strength in the 
triceps group.  The examiner stated that he had regained some 
of this strength, but that he lacked complete return because 
of his drop in heel position in his efforts to walk.  It was 
also the examiner's opinion that the injury accounted for the 
nonconductivity of the branch of the sural nerve and the 
response deficit in the right soleus and that there was a 
connection between the veteran's post-service os calcis 
injury and his right leg muscle and sensory impairments.  The 
scarring in the right calf was noted to be adherent to the 
crural fascia, but was mobile when the triceps moved through 
ranges of motion.  

The examiner noted the veteran's functional impairment had 
been overcome for a period of time, but that with maturity 
his difficulty with the right lower extremity began to 
increase.  The present residuals were characterized by 
weakened movement, excess fatigability, painful movement in 
certain ranges, and swelling.  It was noted that his 
instability was decreased somewhat by the talocalcaneal 
fusion in the hindfoot.  There was interference with 
standing, weightbearing, and locomotion.  The examiner found 
the damage to the muscle group in the thigh secondary to the 
shell fragment was moderate to slight and that the calf 
muscle damage was moderately severe because of the secondary 
effect.

On VA muscle examination in May 2001 the veteran reported 
that during service he had been hospitalized in England for 
six months with treatment for infection and an inability to 
close the wound until it was fully healed and antibiotic 
therapy was completed.  He complained of numbness to the 
lower part of the right calf and lateral side of the foot 
with intermittently worsening pain on prolonged standing and 
walking on concrete.  He stated he was unable to work due to 
pain in his leg, but reported he was able to do some 
consulting work.  The muscles injured and destroyed were 
described as the right gastrocnemius and soleus muscle 
approximately mid belly to five centimeters of muscle loss.  
Another area of injury was identified to MG XV including the 
adductor longus brevis and magnus and gracilis muscle.  There 
was an approximate 9 cm scar with a 3 cm defect throughout, 
but no tenderness with palpation to either scar site.  There 
was decreased sensation in the lower leg following the 
lateral aspect of the posterior lateral lower leg and the 
lateral aspect of the foot.  It was noted the veteran also 
complained of muscle and ankle pain and swelling and thigh 
pain that was affecting his hips and back.  

Physical examination revealed a 5 cm scar with a 5 cm defect 
in the muscle tissue of MG XI.  There was no tenderness with 
palpation of the area.  There was a 9 cm scar with a 3 cm 
defect in the tissue of MG XV.  There was no evidence of 
adhesion, but there was evidence of tendon damage in the 
lower leg gastrocnemius and soleus.  There was nerve damage 
to the lower leg with an inability to differentiate between 
sharp and dull in the areas of the posterolateral aspect of 
the lower calf and the lateral aspect of the right foot.  
Muscle strength was 4/5 without pain.  There was a loss of 
muscle function in the lower leg with plantar flexion and 
dorsiflexion.  The diagnoses included status post shrapnel 
and bullet wounds in MG XI and MG XV with residual 
neurological and muscle strength defects.

In a May 2001 rating decision the RO established entitlement 
to service connection for the residuals of a right calcaneus 
fracture, with a 20 percent rating under the criteria for 
limitation of ankle motion effective from February 2, 1990, 
and established entitlement to service connection for 
dependent edema, with a 60 percent rating effective from May 
8, 2001.  A total rating based upon individual 
unemployability was denied.  

On VA examination in July 2003 the veteran reported that 
during service he had been hospitalized in England for six 
months with treatment for wound infection and secondary wound 
closure and antibiotics.  He complained of numbness to the 
lower part of the right calf and lateral side of the foot and 
weakness and constant swelling to the right lower extremity.  
He stated he was retired and that the disorders did not 
affect his occupation.  He reported they did limit his 
activities and that he had to hire out certain activities.  

The muscles injured and destroyed were described as the right 
gastrocnemius and "psoas" muscle approximately mid belly to 
five centimeters of muscle loss.  Another area was identified 
to MG XV including the adductor longus brevis and magnus and 
gracilis muscle.  There was an approximate 9 cm scar with a 3 
cm defect throughout, but no tenderness with palpation to 
either scar site.  There was decreased sensation in the lower 
right extremity below the knee.  The veteran's calf 
circumference was 30 cm, right, and 28 cm, left.  Pedal 
pulses were 2+, bilaterally.  There was limited motion to the 
right ankle with pain.  Muscle strength was 5-/5 to the right 
lower extremity.  The diagnosis was muscle injury to MG XI 
and MG XV and adherent scars with subsequent paresthesias, 
decreased muscle strength, and edema.  It was the examiner's 
opinion that the veteran's current injuries resulted from his 
injury during service.

Analysis

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2004).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2004).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2004).

The Court has held that disabilities may be rated separately 
without violating the prohibition against pyramiding unless 
the disorder constitutes the same disability or symptom 
manifestations.  See Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).  

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2004).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2004).

VA regulations for evaluating disabilities due to muscle 
injuries have been amended and became effective July 3, 1997.  
See 62 Fed. Reg. 30235-30240 (Jun. 3, 1997); 38 C.F.R. §§ 
4.47-4.56, 4.69 and 4.72 (2001).  VA's General Counsel, in a 
precedent opinion, has held that when a new regulation is 
issued while a claim is pending before VA, unless clearly 
specified otherwise, VA must apply the new provision to the 
claim from the effective date of the change as long as the 
application would not produce retroactive effects.  
VAOPGCPREC 7-2003 (Nov. 19, 2003).  The revised, amended 
versions may only be applied as of their effective date and, 
before that time, only the former version of the regulation 
may be applied.  VAOPGCPREC 3-2000 (Apr. 10, 2000).  

It is significant to note that these amendments did not 
substantively change the criteria at issue in this case, but 
rather reorganized existing criteria and added current 
medical terminology and unambiguous criteria.  The current 
version of 38 C.F.R. § 4.56 is basically the same as the old 
version and the current provisions of 38 C.F.R. § 4.56(a) and 
(b) were formerly contained in 38 C.F.R. § 4.72, which has 
been rescinded.

VA regulations provide principles of combined ratings for 
muscle injuries, including that a muscle injury rating will 
not be combined with a peripheral nerve paralysis rating of 
the same body part, unless the injuries affect entirely 
different functions.  38 C.F.R. § 4.55(a) (2004).  For rating 
purposes, the skeletal muscles of the body are divided into 
23 muscle groups in 5 anatomical regions: 6 muscle groups for 
the shoulder girdle and arm (diagnostic codes 5301 through 
5306); 3 muscle groups for the forearm and hand (diagnostic 
codes 5307 through 5309); 3 muscle groups for the foot and 
leg (diagnostic codes 5310 through 5312); 6 muscle groups for 
the pelvic girdle and thigh (diagnostic codes 5313 through 
5318); and 5 muscle groups for the torso and neck (diagnostic 
codes 5319 through 5323).  38 C.F.R. § 4.55(b).  

For VA rating purposes, an open comminuted fracture with 
muscle or tendon damage will be rated as a severe injury of 
the muscle group involved unless, for locations such as in 
the wrist or over the tibia, evidence establishes that the 
muscle damage is minimal.  38 C.F.R. § 4.56(a).  A through-
and-through injury with muscle damage shall be evaluated as 
no less than a moderate injury for each group of muscles 
damaged.  The cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  38 C.F.R. § 4.56(c).  Evaluation of 
muscle injuries as slight, moderate, moderately severe, or 
severe, is based on the type of injury, the history and 
complaints of the injury, and objective findings.  38 C.F.R. 
§ 4.56(d).  

The Rating Schedule under 38 C.F.R. § 4.56 provides that a 
slight muscle injury is a simple wound of muscle without 
debridement or infection.  Service department records would 
show a superficial wound with brief treatment, return to 
duty, and healing with good functional results.  There would 
be no cardinal signs or symptoms of muscle disability as 
defined in 38 C.F.R. § 4.56(c).  The objective findings would 
show a minimal scar with no evidence of fascial defect, 
atrophy, or impaired tonus and no impairment of function or 
metallic fragments retained in the muscle tissue. 

A moderate disability of the muscles may result from through 
and through or deep penetrating wounds of relatively short 
track by a single bullet or small shell or shrapnel fragment.  
The absence of the explosive effect of a high velocity 
missile and of residuals of debridement or of prolonged 
infection also reflects moderate injury.  The history of the 
disability should be considered, including service department 
records or other sufficient evidence of hospitalization in 
service for treatment of the wound.  Consistent complaints on 
record from the first examination forward of one or more of 
the cardinal symptoms of muscle wounds, particularly fatigue 
and fatigue-pain after moderate use, and an effect on the 
particular functions controlled by the injured muscles should 
be noted.  Evidence of moderate disability includes entrance 
and (if present) exit scars which are linear or relatively 
small and so situated as to indicate relatively short track 
of missile through muscle tissue, signs of moderate loss of 
deep fascia or muscle substance or impairment of muscle 
tonus, and of definite weakness or failure in comparative 
tests.  

Moderately severe disability of the muscles is characterized 
by evidence of a through and through or deep penetrating 
wound by a high velocity missile of small size or a large 
missile of low velocity, with debridement or with prolonged 
infection, or with sloughing of soft parts, or intermuscular 
cicatrization.  Service department records or other 
sufficient evidence showing hospitalization for a prolonged 
period in service for treatment of a wound of severe grade 
should be considered.  Records in the file of consistent 
complaints of cardinal symptoms of muscle wounds should also 
be noted.  Evidence of unemployability due to an inability to 
keep up with work requirements may be considered.  Objective 
findings should include relatively large entrance and (if 
present) exit scars so situated as to indicate the track of a 
missile through important muscle groups.  Indications on 
palpation of moderate loss of deep fascia, or moderate loss 
of muscle substance or moderate loss of normal firm 
resistance of muscles compared with the sound side may be 
considered.  Tests of strength and endurance of the muscle 
groups involved may also give evidence of marked or 
moderately severe loss.  

Severe disability of the muscles is characterized by evidence 
of through and through or deep penetrating wound due to a 
high velocity missile, or large or multiple low velocity 
missiles, or explosive effect of a high velocity missile, or 
shattering bone fracture with extensive debridement or 
prolonged infection and sloughing of soft parts, 
intermuscular binding and cicatrization.  Service department 
records or other sufficient evidence showing hospitalization 
for a prolonged period in service for treatment of a wound of 
severe grade should be considered.  Records in the file of 
consistent complaints of cardinal symptoms of muscle wounds 
should also be noted.  Evidence of unemployability due to an 
inability to keep up with work requirements may be 
considered.

Objective evidence of severe disability includes extensive 
ragged, depressed, and adherent scars of skin so situated as 
to indicate wide damage to muscle groups in the track of a 
missile.  X-ray may show minute multiple scattered foreign 
bodies indicating spread of intermuscular trauma and 
explosive effect of a missile.  Palpation shows moderate or 
extensive loss of deep fascia or of muscle substance.  Soft 
or flabby muscles in wound area.  Muscles do not swell and 
harden normally in contraction.  Tests of strength or 
endurance compared with the sound side or of coordinated 
movements show positive evidence of severe impairment of 
function.  In electrical tests, reaction of degeneration is 
not present but a diminished excitability to faradic current 
compared with the sound side may be present.  Visible or 
measured atrophy may or may not be present.  Adaptive 
contraction of an opposing group of muscles, if present, 
indicates severity.  Adhesion of a scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone without true skin covering, 
in area where bone is normally protected by muscle, indicates 
the severe type.  Atrophy of muscle groups not included in 
the track of the missile, particularly of the trapezius and 
serratus in wounds in the shoulder girdle (traumatic muscular 
dystrophy), and induration and atrophy of an entire muscle 
following simple piercing by a projectile (progressive 
sclerosing myositis), may be included in the severe group if 
there is sufficient evidence of severe disability.  

Injury to Muscle Group XV

The Rating Schedule provides ratings for injuries to Muscle 
Group XV when there is evidence of slight (0 percent), 
moderate (10 percent), moderately severe (20 percent) or 
severe (30 percent) muscle injury.  38 C.F.R. § 4.73, 
Diagnostic Code 5311 (2004).  Muscle Group XV is comprised of 
the mesial thigh group: (1) adductor longus, (2) adductor 
brevis, (3) adductor magnus, and (4) gracilis.  The function 
of Muscle Group XV is associated with adduction of the hip, 
flexion of the hip, and flexion of the knee.

Based upon the evidence of record, the Board finds the 
characteristics or cardinal signs and symptoms of more than a 
moderately severe muscle injury to Muscle Groups XV are not 
demonstrated by the overall evidence of record.  See 
38 C.F.R. § 4.56.  There is no evidence of initial injury 
manifested by a through and through or deep penetrating wound 
due to high-velocity missile, or large or multiple low 
velocity missiles, or with shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intermuscular binding 
and scarring.  In fact, service medical records show the 
veteran's wounds were sustained as a result of a shell 
fragment.  There is no probative evidence of any injury 
having involved a high-velocity missile or large or multiple 
low-velocity missiles.  The medical evidence as to the nature 
and extent of the veteran's right thigh wound is consistent 
and persuasive.

The objective findings of the injury do not indicate wide 
damage to muscle groups in missile track, loss of deep fascia 
or muscle substance demonstrated by palpation, soft flabby 
muscles in the wound area, muscles which swell and harden 
abnormally in contraction, tests of strength, endurance, or 
coordinated movements which when compared with the 
corresponding muscles of the uninjured side indicate severe 
impairment of function, X-ray evidence of minute multiple 
scattered foreign bodies indicating intermuscular trauma and 
explosive effect of the missile, adhesion of scar to one of 
the long bones with epithelial sealing over the bone rather 
than true skin covering in an area where bone is normally 
protected by muscle, diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests, visible or 
measurable atrophy, adaptive contraction of an opposing group 
of muscles, atrophy of muscle groups not in the track of the 
missile, or induration or atrophy of an entire muscle 
following simple piercing by a projectile.  Therefore, 
entitlement to a rating in excess of 20 percent is not 
warranted under the applicable alternative rating criteria 
for injury to Muscle Group XV.

Injury to Muscle Group XI

The Rating Schedule provides ratings for injuries to Muscle 
Group XI when there is evidence of slight (0 percent), 
moderate (10 percent), moderately severe (20 percent) or 
severe (30 percent) muscle injury.  38 C.F.R. § 4.73, 
Diagnostic Code 5311 (2004).  Muscle Group XI is comprised of 
posterior and lateral crural muscles, and muscles of the 
calf: (1) Triceps surae (gastrocnemius and soleus), (2) 
tibialis posterior, (3) peroneus longus, (4) peroneus brevis, 
(5) flexor hallucis longus, (6) flexor digitorum longus, (7) 
popliteus, and (8) plantaris.  The function of Muscle Group 
XI is associated with propulsion, plantar flexion of foot, 
stabilization of arch, flexion of toes, and flexion of the 
knee.

Based upon the evidence of record, the Board finds the 
characteristics or cardinal signs and symptoms of more than a 
moderately severe muscle injury are not demonstrated by the 
overall evidence of record.  See 38 C.F.R. § 4.56.  There is 
no evidence of initial injury manifested by a wound with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring.  The 
objective findings of the disorder do not indicate wide 
damage to muscle groups in missile track, loss of deep fascia 
or muscle substance demonstrated by palpation, soft flabby 
muscles in the wound area, muscles which swell and harden 
abnormally in contraction, tests of strength, endurance, or 
coordinated movements which when compared with the 
corresponding muscles of the uninjured side indicate severe 
impairment of function, X-ray evidence of minute multiple 
scattered foreign bodies indicating intermuscular trauma and 
explosive effect of the missile, adhesion of scar to one of 
the long bones with epithelial sealing over the bone rather 
than true skin covering in an area where bone is normally 
protected by muscle, diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests, visible or 
measurable atrophy, adaptive contraction of an opposing group 
of muscles, atrophy of muscle groups not in the track of the 
missile, or induration or atrophy of an entire muscle 
following simple piercing by a projectile.  Therefore, 
entitlement to a rating in excess of 20 percent is not 
warranted under the applicable alternative rating criteria 
for injury to Muscle Group XI.

The Board also finds the persuasive medical evidence of 
record does not demonstrate the veteran's service-connected 
right leg wounds are presently manifested by superficial 
painful or tender scarring or scarring which limits function 
beyond that which is contemplated by the criteria for a 
moderately severe muscle injury.  In fact, recent medical 
evidence has consistently noted the veteran's scars were 
nontender.  

Although in his July 2004 brief the veteran asserted that 
entitlement to a separate rating was warranted because of 
scars that were deep, the Board finds such ratings are 
prohibited by VA regulation based upon common disability 
manifestations.  See 38 C.F.R. § 4.14.  A scar that is deep 
is defined as one that is associated with underlying soft 
tissue damage.  See 38 C.F.R. § 4.118, Diagnostic Code 7801 
(2004).  Therefore, the Board finds a separate disability 
rating for scarring is not warranted.  Esteban, 6 Vet. App. 
259.  

The medical evidence of record also shows the veteran has 
permanent nerve damage and sensory loss below the knee to the 
right lower extremity as a result of his service-connected 
shell fragment wounds.  VA examination reports show he has no 
sensory response in the right sural nerve distribution and 
that this was believed to be a result of his initial combat 
injury.  

In rating diseases of the peripheral nerves, the term 
"incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
38 C.F.R. § 4.124a (2004).  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  Id.  

VA regulations also provide that a muscle injury rating will 
not be combined with a peripheral nerve paralysis rating of 
the same body part, unless the injuries affect entirely 
different functions.  38 C.F.R. § 4.55(a).  The function of 
Muscle Group XI is associated with propulsion, plantar 
flexion of foot, stabilization of arch, flexion of toes, and 
flexion of the knee.  As the nerve injury in this case 
essentially affects the same function as those associated 
with injuries to Muscle Group XI, the Board finds that a 
separate nerve rating is prohibited by VA law.  

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disorder, that would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating.  Although the veteran has asserted 
that his service injuries interfered with his ability to work 
full-time, there is no medical evidence demonstrating a 
marked interference with employment due to the service-
connected disabilities at issue.  It is significant to note 
that the veteran has also reported that he had taken an early 
retirement, in part, to care for his spouse and that he had 
continued to work for some period of time as a consultant.  
Therefore, referral by the RO to the Chief Benefits Director 
of VA's Compensation and Pension Service, under 38 C.F.R. 
§ 3.321, was not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The Board finds the 
preponderance of the evidence is against the veteran's claims 
for any higher or separate ratings.


ORDER

Entitlement to a rating in excess of 20 percent for residuals 
of a shell fragment wound to the right posterior thigh, 
including damage to Muscle Group XV and an adherent scar, is 
denied.

Entitlement to a rating in excess of 20 percent for residuals 
of a shell fragment wound to the right posterior calf, 
including damage to Muscle Group XI and an adherent scar, is 
denied.


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


